DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michele L Mayberry on 7/22/2022.

The application has been amended as follows: 

Claim 67
The system of claim 11, wherein the system comprises a second static ring structure concentrically disposed to the rotatable gantry, the first and second static ring structures each having a source and/or detector capable of one or more of the second imaging modality.


Reasons for Allowance
Claims 11-13, 18-21, 49-51, 54-56, 58-60, and 62-68 allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 11 states “at least one stationary x-ray source disposed or distributed on a fixed structure; wherein the at least one x-ray detector is disposed or distributed on the rotatable gantry in a manner such that the at least one x-ray detector is capable of rotating around a subject and receiving a signal from the at least one stationary x-ray source; wherein the at least one stationary x-ray source comprises a plurality of stationary x-ray sources, each of the stationary x-ray sources with an angular range of between 60-120°, wherein the plurality of stationary x-ray sources is capable of performing a 180° scan without source rotation and without overlapping x-ray beams”. This feature, in combination with the other limitations, in not reasonably taught by the prior art without the benefit of improper hindsight.
Herrmann (U. S PG Pub 2013/0237818 A1) teaches a combined x-ray/PET system with stationary x-ray sources. However, Herrmann does not teach “each of the stationary x-ray sources with an angular range of between 60-120°, wherein the plurality of stationary x-ray sources is capable of performing a 180° scan without source rotation and without overlapping x-ray beams”. Richey (U.S Patent 4,547,892) teaches a detector on a rotatable gantry, but does not teach the stationary x-ray sources as claimed. Eisenberg et al. (U.S PG Pub 2003/0128801 A1) teaches that each of the stationary x-ray sources with an angular range of between 60-120°, but does not teach performing a scan without overlapping x-ray beams. Funk (U.S PG Pub 2012/0257710 A1) teaches performing a 180° scan without source rotation, but does not teach the scan being performed without overlapping x-ray beams. Johnson (U.S PG Pub 2007/0081703 A1) teaches concentric ring structures, but does not teach the stationary x-ray sources as claimed. 
Furthermore, it would not have been obvious to modify the combination of references to so the scan occurs without overlapping x-ray beams as Eisenberg states that overlapping beams is beneficial for performing the scan [0117]. As such, claim 11 is non-obvious over the prior art and is allowable. Dependent claims 12-13, 18-21, 49-51, 54-56, 58-60, and 62-68 necessarily contain all the limitations of the independent claims, and are allowable for substantially the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7636. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793